Citation Nr: 0842741	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 12, 1977 to 
December 22, 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

When the case was before the Board in July 2006, the Board 
decided the veteran's appeal for the issue on the title page.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2007, the Court issued an order that granted a Joint Motion 
for Partial Remand, and remanded the matter to the Board for 
action in compliance with the motion.

The Board notes that the in response to his status request, 
the veteran's representative was issued a letter in December 
2008 indicating that a medical opinion was being requested 
and that he would be notified when that opinion was received.  
However, the letter was incorrect on this point.  An opinion 
has already been obtained, and was forwarded to the veteran 
and his representative by letters dated in July 2008 and 
October 2008 for review and the submission of additional 
evidence.  No additional evidence or argument has been 
submitted, and the case is ready for consideration on the 
merits.  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the 
veteran's hip disability existed prior to active service.

2.  The evidence clearly and unmistakably shows that the 
veteran's hip disability underwent no permanent increase 
during service.


CONCLUSION OF LAW

The criteria for establishing service connection for a hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by submitting 
medical release forms and argument.  In addition, the veteran 
was represented by an attorney at the RO and before the Board 
in July 2006, and by different counsel before the Court and 
at present.  Moreover, the veteran and his attorney have been 
afforded an opportunity in November 2007 to submit additional 
evidence following the Court's remand, and were afforded an 
opportunity to review and provide a response to a VA medical 
opinion obtained in July 2008.  No additional argument or 
evidence has been provided.  Furthermore, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. 
§ 3.304(b)(1) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he was in sound condition when he 
entered the military in 1977 and that his current left hip 
disability stems from an injury he sustained to the his left 
hip while performing the required activities during boot camp 
in 1977.  

The service treatment records reflect that no hip condition 
was found on the veteran's entrance physical examination.  
However, pre-service private medical records reveal that the 
veteran was involved in an automobile accident in May 1970, 
wherein he sustained a fracture of his left pubic ramus, a 
separated symphysis pubis, and widening of the left iliac 
joint.  The veteran does not dispute that he suffered a pre-
service hip injury.  In fact, he noted on his Report of 
Medical History, dated on September 29, 1977, that he had 
been hospitalized for his hip in "1972" due to an 
automobile accident.  Furthermore, in a letter dated on 
August 8, 2005, the veteran's representative referred to this 
injury of 1970.  Accordingly, the Board concludes that the 
evidence clearly and unmistakably demonstrates that a left 
hip injury existed prior to the veteran's entrance onto 
active duty.

With respect to whether the evidence clearly and unmistakably 
establishes that the hip disability was aggravated by active 
duty, the Board notes that the veteran's service treatment 
records show that he complained of a painful hip while 
running in October 1977 and again while marching in November 
1977.  The veteran's evaluation following each complaint 
revealed normal findings.  It was noted that the veteran 
"wanted out of the army."  The veteran's service treatment 
records also show that in December 1977, the veteran was 
evaluated by the Medical Board, which found that he had 
chronic pain in his left hip, secondary to a pubic fracture 
sustained in 1970, and existing prior to service.  An x-ray 
of the left hip at that time was normal.  The Medical Board 
determined that the veteran was unfit for enlistment and he 
was medically cleared for separation from military service.  

VA outpatient treatment records reveal the veteran 
complaining of left hip and back problems.  He reported a 
history of a left hip fracture in a motor vehicle accident at 
age 10, with a "re-fracture while jumping on active duty."  
However, review of the service treatment records clearly 
reflect that he did not "re-fracture" his hip on active 
duty, as an x-ray of the hip at that time was normal.

Private treatment records note that the veteran was seen in 
2004 for left lateral hip pain which was intermittent, varied 
from sharp to dull, and was associated with numbness down the 
left leg.  His private physician, Dr. A.J., opined that "the 
etiology of [the veteran's] proximal left lower quarter 
discomfort is [temporally] related to an injury taking place 
in the Military while he was trying to complete basic 
training...."  However, Dr. A.J.'s opinion was based solely 
on the limited history provided by the veteran of an injury 
on active duty in 1977.  There is no evidence that Dr. A.J. 
reviewed any of the veteran's service treatment records or 
that the veteran told Dr. A.J. about the 1970 pre-service 
injury.  

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Accordingly, the Board concludes that the 
failure of Dr. A.J. to consider the veteran's significant 
pre-service injury or the service treatment records renders 
his medical opinion of minimal probative value.

At the June 2005 VA examination, the veteran reported that 
his hip bothered him for a little while after leaving service 
but that it eventually stopped and then began bothering him 
again sometime in 1980.  The veteran admitted that he did not 
seek treatment from a physician at that time.  According to 
the June 2005 examination report, the first record of the 
veteran complaining of left hip pain again was in October 
2002.  The VA examiner, who reviewed the claims folder and 
examined the veteran, stated, "[i]t is not as likely as not 
that any changes of degenerative arthritis of the hips are 
related to the [veteran's] brief exposure to excess activity 
in basic training."

In light of the Court order directing the Board to provide 
adequate reasons and bases for its findings and conclusions, 
the Board requested review of the case and a VA medical 
opinion.  In July 2008, a Board Certified Orthopedic Surgeon, 
who is also the Chief of Orthopedic Surgery for the Phoenix 
VA Healthcare System, provided an opinion following review of 
the claims file.  The specialist noted that the veteran was 
admitted to Nesbitt Memorial Hospital in May 1970 for a 
pelvic fracture, specifically a left pubic ramus fracture.  
He noted that X-ray studies revealed the symphysis pubis to 
be separated as well as a separation of the epiphysis for the 
inferior portion of the left pubic bone.  It was also noted 
that service treatment records revealed complaints of hip 
pain while running and forced marching.  The specialist 
indicated that the findings in service were consistently 
normal both on examination and pursuant to x-ray studies.  
The specialist summarized that the veteran sustained 
significant pelvic trauma in the May 1970 injury, and that 19 
days after beginning active duty in 1977, medical records 
indicate hip pain.  The x-ray studies showed no fracture at 
that time.  In sum, the specialist determined that there was 
no specific trauma during active duty, which was only a 
period of 71 days.  He opined that the veteran did not have 
sufficient cumulative trauma during his active service to 
cause a permanent increase in severity to the underlying 
disorder of the pelvis.  Rather, the veteran had a pre-
existing significant pelvic trauma, which would not allow him 
to complete the running and marching requirements of active 
service without pain.  The specialist stated, "I would 
characterize the running and marching activities as causing a 
temporary exacerbation of the underlying condition, rather 
than causing a permanent increase in severity of the 
[patient's] underlying condition."

Such opinion was based upon a thorough review of the claims 
file, provided a discussion of the evidence, and provided a 
rationale for the opinion.  As such, this opinion is highly 
probative.  

In sum, the evidence clearly and unmistakably establishes 
that the veteran suffered a left hip injury prior to entrance 
on active duty, and that the underlying disorder was not 
worsened by active service.  Rather, the veteran merely 
experienced a temporary exacerbation of symptoms during 
service.  The first post service record of left hip 
complaints was in August 2002, approximately 25 years 
subsequent to the veteran's discharge from service.  An x-ray 
at that time revealed a normal left hip.  It was not until a 
2004 bone scan that mild arthritis of the left hip was first 
noted.  Therefore, the evidence clearly and unmistakably 
establishes that the veteran's pre-existing left hip 
condition was not aggravated by active duty.

Accordingly, the Board finds that service connection for a 
left hip disability is not in order.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a hip disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


